Per Curiam.
This is an action to enforce a lien for materials furnished to a sub-contractor, which were used in the construction of a building on the premises of the defendant Hollister. The building was erected in pursuance of a contract. There is no allegation in the complaint that any money was due *284or to become due from the owner to the contractor. The defendant Hollister demurred to the complaint.
The question involved in this appeal was disposed of in Latson v. Nelson, 11 Pac. C. L. J. 589.
The judgment, so far as it relates to the defendant Hollister, and so far as it concerns the real estate mentioned therein, and directs a sale thereof, and the order denying her motion for a new trial, are reversed, and the cause is remanded with instruction to sustain the demurrer of the defendant Hollister. (Renton v. Conley, 49 Cal. 185; Wells v. Cohn, 51 Cal. 423.)